DETAILED ACTION
The instant action is in response to application filed 26 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the merits have been considered but are not persuasive.  First applicant asserts that the prior art does not teach the protective device is not configured to interrupt at the input of the device.  Examiner respectfully disagrees.  The input, as stated in the previous action, was the input to the inverter inv, which corresponds to node 78, 80, 85 in Tao.  The office regards this as similar to applicant’s Figure 1 and 2, which shows item 13 shorting the DC bus at the input of the inverter.  As such, this was regarded as reasonable in light of applicant’s specification.  Also, Wirth’s crowbar the current flowing into the inverter as detailed in his specification (“Normally, and in the absence of a shootthrough fault, SCR 57 will remain non-conductive so that the crowbar circuit will be ineffective…”).  In a bridge circuit, a shoot through fault refers to when both the upper end and lower end of the bridge conduct simultaneously.  This “shoot through” shorts out the inverter and causes large amounts of current to flow.  In the case of Wirth, any two series switches (31/34, 32/35, 33/36) conduct simultaneously for a non-trivial amount of time should ideally trigger the crowbar circuit to prevent the full shoot through current from flowing.  Since the only place for current to enter the inverter is from the DC bus, this argument is not persuasive with respect to Wirth either.  It should also be noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As far as applicant’s arguments regarding the combination, applicant is correct in that Wirth does not detect capacitor voltage.  His specification regards shoot through faults.  Tao 
As to applicant’s remarks regarding the advantage of fewer extra high power components, this would be persuasive over the present rejection if it was in the claims.  However, examiner cannot read limitations from the specifications into the claims (MPEP 2111.01).  In a similar manner, the items regarding the speed of Wirth would be persuasive if it was in the claims.  Though claiming either would overcome the art of record, it is suggested that applicant try to claim the fewer components to get around the present art of record since there are a number of pieces of art with a resistor in series with a breaker to limit current which should theoretically have a shorter discharge time than Wirth (EG US 5465202, US 7430101, US 5157574).  If drafting a positive limitation seems difficult for excluding an item, please consult MPEP 2173.05(i) for drafting negative limitations.  As such, these arguments are not persuasive, and the rejection is maintained for the independent claims.
Since the independent claim is still rejected, the dependent claims are also rejected as well, and the argument that the dependent claims should be allowed based on the independent claim is not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

No claims are being interpreted under 35 USC 112(f).  Please see the action mailed 8 September 2020 for a detailed explanation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-15, 17, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Wirth (US 4,331,994).
As to claim 1,  Tao discloses a power electronic device comprising an input (node 78, 85, 80)  which is connected to an over-current-protection device arrangement (90) and a DC-link (62, 64), wherein the DC-link  comprises a series connection of at least two DC-link capacitors, wherein fault detecting means (88) are provided detecting an imbalance (¶23 “More specifically, the detection circuit 88 monitors a voltage and/or current across each of the capacitors 62, 64 in order to detect the presence of a short circuit,”) between the DC-link capacitors  or an overload (abstract “a detection circuit configured to detect a short circuit on one or more of the first and second capacitors of the DC link capacitor bank and generate an action signal upon detection of a short circuit on one or more of the first and second capacitors of the DC link capacitor bank.”) of at least one of the DC-link capacitors, wherein the fault detecting means (88) control maximum current inducing means (RY2) connected to the DC-link and wherein the over-current-protection device interrupts power flowing through the input when the over-current protection device is activated (the relay shorts out the inverter, disconnecting it).

Wirth teaches wherein the over-current protection device is configured to become activated after the fault detecting means controls the maximum current inducing (inverter) means to induce sufficient current flow in the power electronic device (See Fig. 2, the fault starts a T0 and a short time afterwards T1 the crowbar is engaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use shoot-through protection as disclosed in Wirth to protect the power transistors.  
As to claim 2, Tao discloses wherein the fault detecting means detect at least one parameter of at least one of the DC-link capacitors (see rejection of claim 1 above, they detect the voltage).
As to claim 3, Tao discloses wherein the fault detecting means compare at least a parameter of one of the capacitors (62) with a parameter of another one of the capacitors (64). (¶28 “logic circuit 100 compares the voltages across capacitors 62, 64 to voltage thresholds, such as, for example, the overvoltage and/or undervoltage thresholds described above. In another embodiment, logic circuit 100 calculates the difference between the voltage across capacitor 62 and the voltage across capacitor 64 and compares that difference to a voltage threshold.”)
As to claim 4, Tao discloses wherein the parameter is a voltage over the capacitor (Cdc) a current through the capacitor (Cdc) (¶19 “Embodiments of the system and method disclosed differ from prior art systems by monitoring, via a detection circuit, voltage and or current conditions on a capacitor bank across the DC link to detect a short circuit.”), or a temperature of the capacitor (Cdc).

As to claim 6, Tao discloses wherein the fault detecting means control the inverter to feed excessive energy to inverter load (¶31).
As to claim 7, 14, 15, and 17 Tao discloses wherein the maximum current inducing means together with or without existing load establishes the sufficient current flow to activate the overcurrent protection arrangement (item 90 will act as a short circuit when conducting).
As to claim 8, Tao discloses wherein the maximum current inducing means establish a low impedance connection (See Fig. 5, item 90).
As to claim 10, Tao discloses wherein the over-current-protection device arrangement comprises at least a fuse an electronic device, a circuit relay (Fig. 5), or an intended weak spot.
As to claim 22, Tao discloses wherein the low impedance connection is a short circuit downstream the passive rectifier (see Fig. 5).
As to claim 23, Tao discloses wherein the parameter is a voltage over the capacitor (see rejection of claim 1 above).
As to claim 24, Tao disclsoes hwerin the overcurrent protection device arrangement comprises an electronic device (See Fig. 2).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Wirth (US 4,331,994) and Bauer (US 2013/0169345).

Tao does not disclose the maximum current inducing means are mechanically encapsulated. 
Bauer teaches mechanically encapsulated relays (¶50 “the electronic relay can be completely encapsulated,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use mechanically encapsulated relays as disclosed in Bauer to protect against environmental issues (¶50).  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Wirth (US 4,331,994) and Mari (US 2009/0079191).
As to claim 21, Tao does not explicitly disclose wherein the parameter is a temperature of the capacitor.
Mari teaches wherein the parameter is a temperature of the capacitor (“In still another embodiment, conventional protective measures such as pitch-actuators (not shown) are used. Additionally, parameters such as phase currents, output voltage, leakage current, capacitor temperature, rotor shaft position, and winding temperatures,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use capacitor temperature to provide protection in warm environments.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PETER M NOVAK/Primary Examiner, Art Unit 2839